 

Exhibit 10.27

 

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF
PUBLICLY DISCLOSED. SUCH EXCLUSIONS HAVE BEEN MARKED WITH A [****].

 

FIRST AMENDMENT

This First Amendment (this “Amendment”) is made and entered into effective July
1, 2019 (the “Amendment Effective Date”), by and between Victoria’s Secret
Stores, LLC (“Victoria’s Secret”), Lone Mountain Factoring, LLC (“Lone
Mountain”), L Brands Direct Marketing, Inc. and L Brands Direct Fulfillment,
Inc. (collectively referred to as “Direct”), Far West Factoring, LLC (“Far
West”), Puerto Rico Store Operations, LLC (“Puerto Rico”), (Victoria’s Secret,
Lone Mountain, Direct, Far West and Puerto Rico collectively hereinafter
referred to as “VS”) and Comenity Bank (“Bank”).

 

WHEREAS, VS and Bank entered into that certain Private Label Credit Card Program
Agreement dated June 29, 2018 (the “Agreement”); and

 

WHEREAS, VS and Bank desire to amend the Agreement as set forth in this
Amendment.

 

NOW, THEREFORE, for good and valuable consideration, the sufficiency of which
has been agreed upon by the parties, VS and the Bank agree to supplement, modify
and amend the Agreement as set forth below.

 

1.    Amendment.

 

1.1    The first sentence of Section 2.1 (d) (i) shall be amended and replaced
as follows:

 

Provided that VS has completed an upgrade of its POS systems to accept contact
EMV-enabled Credit Cards with an embedded microchip (a “Chip Card”), Bank shall
convert the Credit Cards to Chip Cards on or before [****], or such other date
as the parties mutually agree (the “2019/2020 Chip Card Reissue”).

 

1.2    The first sentence of Section 2.4 (d) is hereby amended and replaced by
the following:

 

VS shall pay [****] Plan documentation including, without limitation,
promotional material (i.e. collateral), creative and production costs for
catalogue pre-approved solicitations and creative for email pre-approved
solicitations, special offers, reissued Credit Card plastics (other than the
full file Cardholder reissue scheduled for 2019, and the Credit Card plastics
being reissued in the ordinary course due to pending expiration dates),
including but not limited to embossing and encoding, card carriers, envelopes,
Credit Card Agreements and postage related to any other Plan-wide Credit Card
reissuances or other reissuances not in the ordinary course requested by VS (by
way of example, the “limited edition” reissue completed in 2017 was a reissuance
not in the ordinary course).

 

1.3    Sections 9.7(a), 9.7(c) and 9.7(d) are amended and replaced as follows:

 

(a)  Bank shall perform and fund a Cardholder Satisfaction Survey, a portion of
which shall include an Agent Attribute Assessment, at least quarterly, the
results of which shall be delivered to VS within [****] days after the end of
the quarter.  If the overall Cardholder Satisfaction Survey indicates a
“Satisfaction Rating” (as defined below) that is less than [****], then the
parties will review the results of the Agent Attribute Assessment. If the Agent
Attribute





1

Victoria’s Secret and Comenity Bank

First Amendment to PLCCPA




Assessment has an Aggregate Attribute Score of less than [****], then, within
[****] days after VS’s request, the Program Strategy Committee will discuss the
potential cause for the decrease in the Satisfaction Rating and Aggregate
Attribute Score, including the incoming call mix.  In addition, the Program
Strategy Committee may discuss an action plan that can be executed within [****]
days and at VS’s request, the frequency of the Cardholder Satisfaction Surveys
shall increase to monthly until such time as the Satisfaction Rating increases
to [****] or the Aggregate Attribute Score increases to [****].

 

(c)  The “Satisfaction Rating” for the Cardholder Satisfaction Survey shall be
measured by Bank using scores achieved from the overall Cardholder satisfaction
category and aggregating the scores from the top [****] highest available
ratings on the ratings response scale.  The ratings response scale shall contain
[****] possible response selections.  The “Aggregate Attribute Score” for the
Agent Attribute Assessment shall be measured by Bank using scores achieved from
the agent attribute category and aggregating the scores from the top [****]
highest available ratings on the ratings response scale of the Cardholder
Satisfaction Survey.

 

(d)  In the event that Bank’s survey methodology changes, or other business
impacts occur that affect the survey criteria for the Cardholder Satisfaction
Survey, the parties will work together in good faith through the Business Review
Committee to mutually agree upon new survey metrics and corresponding
Satisfaction Ratings as set forth in paragraphs (a) through (c) above that more
appropriately reflect the current incoming call mix. Notwithstanding the
foregoing, paragraphs (a) through (c) shall apply until such time as the parties
agree to new survey criteria.

 

1.4      Schedule 1.1 Program Economics, [****]

 

2.         Miscellaneous.

2.1      Except as expressly provided herein, all terms and conditions of the
Agreement shall remain in full force and effect. Wherever possible, the terms of
this Amendment shall be read in such a manner so as to avoid conflict with the
Agreement but, in the event of an unavoidable conflict, the terms of this
Amendment shall control over the terms and conditions of the Agreement.

 

2.2      Unless otherwise defined herein, capitalized terms in this Amendment
shall have the meanings given them in the Agreement.

 

2.3       The governing law provisions of this Amendment shall be the same as
those of the Agreement.

 

2.4       This Amendment may be executed in counterparts, both of which shall
constitute one and the same instrument.

 

[Signature Page Follows]

 





2

Victoria’s Secret and Comenity Bank

First Amendment to PLCCPA




IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as
witnessed by the signatures of their duly authorized representatives.

 

 

 

 

 

 

Comenity Bank

 

 

 

 

 

By:

/s/ John Marion

 

 

 

 

 

Title:

John Marion

 

 

 

 

 

Date:

President

 

 

 

 

 

Victoria’s Secret Stores, LLC

 

L Brands Direct Marketing, Inc.

 

 

 

By:

/s/ Timothy J. Faber

 

By:

/s/ Timothy J. Faber

 

Timothy J. Faber

 

 

Timothy J. Faber

Title:

SVP, Treasurer

 

Title:

SVP, Treasurer

 

 

 

Date:

7/22/19

 

Date:

7/22/19

 

 

 

Puerto Rico Store Operations, LLC

 

Far West Factoring, LLC

 

 

 

By:

/s/ Timothy J. Faber

 

By:

/s/ Timothy J. Faber

 

Timothy J. Faber

 

 

Timothy J. Faber

Title:

SVP, Treasurer

 

Title:

SVP, Treasurer

 

 

 

Date:

7/22/19

 

Date:

7/22/19

 

 

 

L Brands Direct Fulfillment, Inc.

 

Lone Mountain Factoring, LLC

 

 

 

By:

/s/ Timothy J. Faber

 

By:

/s/ Timothy J. Faber

 

Timothy J. Faber

 

 

Timothy J. Faber

Title:

SVP, Treasurer

 

Title:

SVP, Treasurer

 

 

 

Date:

7/22/19

 

Date:

7/22/19

 

3

Victoria’s Secret and Comenity Bank

First Amendment to PLCCPA

